Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EDWARD COON,
Petitioner Case No. 1:19-cv-00082
VS.
RICHARD A. LANZILLO
ERIE COUNTY CRIMINAL

DIVISION, ATTORNEY GENERAL UNITED STATES MAGISTRATE JUDGE
OF THE STATE OF PENNSYLVANIA
DISTRICT ATTORNEY OF

ERIE COUNTY, SUPERINTENDENT

OF SCI-ALBION

MEMORANDUM OPINION AND
ORDER ON PETITION FOR WRIT
HABEAS CORPUS (ECF No. 3)

Nee Nee Nee ee ee ee ee ee ee ee Ne Ne ee Le”

Respondents

MEMORANDUM OPINION AND ORDER

Before the Court is a petition for a writ of habeas corpus filed by Edward Coon pursuant
to 28 U.S.C. § 2254. ECF No. 3. Petitioner is incarcerated at the State Correctional Institution at
Albion, serving a sentence imposed in April 2014 by the Court of Common Pleas of Erie County,
Pennsylvania. In his petition, Petitioner seeks reinstatement of his direct appeal rights on the
principal basis that his trial counsel was ineffective for failing to file a direct appeal. Respondents
argue that the petition is barred by the applicable statute of limitations. ECF No. 11. For the

reasons that follow, the petition will be dismissed as untimely.’

 

' The parties have consented to the jurisdiction of a United States Magistrate Judge.
Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 2 of 7

I. Background

A review of the record and the criminal docket sheet for Petitioner’s underlying conviction
in Commonwealth v. Coon, No. CP-25-CR-0002101-2012 (Erie Cnty. Com. P1.),” reveals the
following relevant facts.

On February 11, 2014, following a jury trial, Petitioner was convicted on three counts of
violation of the Pennsylvania Controlled Substances, Drugs, Device, and Cosmetic Act.? On
April 2, 2014, Petitioner was sentenced to 84-168 months’ imprisonment on one count and 6-12
month’s imprisonment on one count. No post-sentence motions were filed. No direct appeal was
taken from the judgment of sentence.

On March 13, 2018, Petitioner filed a pro se petition pursuant to the Pennsylvania Post
Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. § 9541 et seq. Petitioner enumerated several
claims in the PCRA petition, but ineffective assistance of counsel for failure to file a direct appeal
was not one of them. The trial court appointed counsel for Petitioner on March 28, 2018. On
July 31, 2018, appointed counsel filed a no-merit letter with the court, explaining that the PCRA
petition was untimely under 42 Pa.C.S.A. § 9545. On September 26, 2018, the court dismissed
the PCRA petition as untimely. Petitioner filed multiple additional petitions and appeals seeking
to have his direct appeal rights reinstated. None were successful.

Petitioner filed the instant petition for a writ of habeas corpus on March 20, 2019.

Il. Analysis
Respondents argue that the instant petition for writ of habeas corpus is untimely and should

be dismissed. ECF No. 11 at 2-3.

 

2 The criminal docket is available at https://ujsportal.pacourts.us/DocketSheets/CPReport.ashx?docketNumber=CP-
25-CR-0002101-2012&dnh=N2KX Isf{MyBJeGmzofvSbVA%3d%3d (ast visited August 17, 2020).

3 35 PS. §§ 780-113(a)(16), (a)(30), (a)(32).
Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 3 of 7

A. AEDPA Statute of Limitations

The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) imposes a one-

year limitations period for state prisoners seeking federal habeas review. It is codified at 28 U.S.C.

§ 2244(d) and provides:

(1)

(2)

28 U.S.C. § 2244(d).

A 1-year period of limitation shall apply to an application
for a writ of habeas corpus by a person in custody pursuant
to the judgment of a State court. The limitation period shall

run from the latest of —

(A)

(B)

(C)

(D)

the date on which the judgment became final by the
conclusion of direct review or the expiration of the
time for seeking such review;

the date on which the impediment to filing an
application created by State action in violation of
the Constitution or laws of the United States is
removed, if the applicant was prevented from filing
by such State action;

the date on which the constitutional right asserted
was initially recognized by the Supreme Court, if
that right has been newly recognized by the
Supreme Court and made retroactively applicable to
cases on collateral review; or

the date on which the facts supporting the claim or
claims presented could have been discovered
through the exercise of due diligence.

The time during which a properly filed application for State
post-conviction or other collateral review with respect to
the pertinent judgment or claim is pending shall not be
counted toward any period of limitation under this section.

In analyzing whether a petition for writ of habeas corpus has been timely filed under the

one-year limitations period, a federal court must undertake a three-part inquiry. First, the court

must determine the “trigger date” for the one-year limitations period pursuant to section

2244(d)(1). Caldwell y. Mahally, et al., 2019 U.S. Dist. LEXIS 192046, *17 (W.D. Pa. Nov. 5,

2019). Second, the court must determine whether any “properly filed” applications for post-
Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 4 of 7

conviction or collateral relief were pending during the limitations period that would toll the statute
pursuant to section 2244(d)(2). Jd. at *17-18. Third, the court must determine whether any of the
other statutory exceptions or equitable tolling should be applied on the facts presented. Jd. at *18.
B. Ineffective assistance of trial counsel claim
1. Trigger Date Calculation

Petitioner ostensibly asserts three grounds for relief in his petition, none of which are
technically set forth as such because Petitioner did not complete the section of the standard form
wherein the grounds should be stated. Nonetheless, it is clear that the whole of the petition stems
from his trial counsel’s alleged ineffectiveness in failing to file a direct appeal from Petitioner’s
April 2, 2014, judgment of sentence. This claim does not implicate newly enunciated
constitutional rights or facts that were discovered later. Furthermore, there were no state-created
impediments that prevented Petitioner from raising this claim sooner. Consequently, the “trigger
date” for his claim is the date on which Petitioner’s judgment of sentence became final. See Swartz
v. Meyers, 204 F.3d 417, 419 (3d Cir. 2000) (noting that a judgment becomes final at the
conclusion of direct review or the expiration of time for seeking such review).

Because Petitioner did not file post-sentence motions, his judgment of sentence became
final on May 2, 2014, at the expiration of the time for seeking direct review of the judgment of
sentence. Pa. R. Crim. P. 720(A)(3). The one-year limitations period for filing a habeas corpus
petition began to run on that date. 28 U.S.C. § 2244(d)(1)(A). Accordingly, Petitioner had to file
any federal habeas petition by May 2, 2015. Because the instant habeas petition was filed on
March 20, 2019, nearly four years after the one-year limitations period had expired, his petition is
statutorily time-barred. Given this deficiency, the Court must determine whether he can take

advantage of the statutory tolling provision set out in Section 2244(d)(2).
Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 5 of 7

2. Statutory Tolling

Petitioner is not entitled to any statutory tolling, because he did not file any timely

applications for post-conviction or collateral relief.
3. Equitable Tolling

Next, the Court must consider whether AEDPA’s statute of limitations should be equitably
tolled, thereby rendering the petition timely filed. Robinson v. Johnson, 313 F.3d 128, 134 (3d
Cir. 2002), cert. denied, 540 U.S. 826 (2003) (citing Miller v. New Jersey State Dep't of Corr., 145
F.3d 616, 617-618 (3d Cir. 1998) (citation omitted)). The Supreme Court has held that the habeas
time bar is not jurisdictional, but instead subject to equitable tolling. Holland v. Florida, 560 U.S.
631, 649-50 (2010). The limitation period will be equitably tolled when the principles of equity
would make the rigid application of a limitation period unfair. Satterfield v. Johnson, 434 F.3d
185, 195 (3d Cir. 2006). To receive the benefit of equitable tolling, however, a petitioner must
show that he (1) pursued his rights diligently, and (2) that extraordinary circumstances prevented
him from filing a timely petition. Holland, 560 U.S. at 649.

The diligence required of a prisoner in pursuing the timely filing of his habeas petition is
“reasonable diligence,” not maximum diligence. Ross v. Varano, 712 F.3d 784, 799 (3d Cir. 2013)
(citing Holland, 560 U.S. at 653). The reasonable diligence test is subjective, taken in light of the
petitioner’s circumstances. Jd. at 800 (citations omitted). A petitioner bears a “strong burden to
show specific facts” supporting equitable tolling. Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir.
2008) (quoting Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008)). “[L]ack of legal
knowledge or legal training does not alone justify equitable tolling.” Ross, 712 F.3d at 799-800

(citing Brown v. Shannon, 322 F.3d 768, 774 (3d Cir. 2003)).
Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 6 of 7

Petitioner has failed to show that he pursued his rights diligently. In seeking to explain
why his petition was late, Petitioner states that he was serving a sentence in a state prison in Detroit,
Michigan, and that he returned to Pennsylvania in February of 2018 to serve the judgment of
sentence imposed in the Court of Common Pleas of Erie County. However, he offers no specificity
as to any alleged lack of access to courts in the relevant time period and fails to expound on any
steps he took to diligently pursue his federal claims. Thus, the Court cannot find diligence on
Petitioner’s part in pursing his rights.

Further, Petitioner has neither alleged nor established that extraordinary circumstances
prevented him from filing. Therefore, equitable tolling cannot excuse the untimeliness of his
petition and allow this Court to consider the merits of these two claims.

Finally, the Court notes that even if the one-year statute of limitations ran from the
unspecified date in February 2018 when Plaintiff returned to Pennsylvania, it would have expired
in February 2019, and this petition would still be time-barred.

Il. Conclusion

For the foregoing reasons, the instant petition is dismissed because it is time-barred.
Petitioner did not file the § 2254 petition within the one-year AEDPA statute of limitations and no
tolling or other exception applies to his petition. The petition will be dismissed, with prejudice.
IV. Certificate of Appealability

AEDPA codified standards governing the issuance of a certificate of appealability for
appellate review of a district court’s disposition of a habeas petition. It provides that “[u]nless a
circuit justice or judge issues a certificate of appealability, an appeal may not be taken to the court
of appeals from ... the final order in a habeas corpus proceeding in which the detention complained

of arises out of process issued by a State court[.|” 28 U.S.C. § 2253(c)(1)(A). It also provides that
Case 1:19-cv-00082-RAL Document 18 Filed 08/19/20 Page 7 of 7

“[a] certificate of appealability may issue ... only if the applicant has made a substantial showing
of the denial of a constitutional right.” Jd. § 2253(c)(2). “When the district court denies a habeas
petition on procedural grounds without reaching the prisoner’s underlying constitutional claim, a
[certificate of appealability] should issue when the prisoner shows, at least, that jurists of reason
would find it debatable whether the petition states a valid claim of the denial of a constitutional
right and that jurists of reason would find it debatable whether the district court was correct in its
procedural ruling.” Slack vy. McDaniel, 529 U.S. 473, 484 (2000). Applying that standard here,
jurists of reason would not find it debatable whether Petitioner’s claim should be dismissed
because it is time-barred, lacks merit, or is procedurally defaulted. Accordingly, the Court will
not issue a certificate of appealability.

An appropriate Order follows.

ORDER

AND NOW, this 19% day of August, 2020, for the reasons set forth in the Memorandum
Opinion filed contemporaneously herewith, IT IS HEREBY ORDERED that Petitioner Edward
Coon’s petition for a writ of habeas corpus is DENIED with prejudice and a certificate of

appealability is DENIED. The Clerk of Court is directed to mark this case CLOSED as of this date.

(A Ly t-

RICHARD A. LANZILLO *
United States Magistrate Judge

 
